DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Additionally in claim 1, the phrase “distinguishable or separable by physical classification” is indefinite because it is unclear if the physical classification is applied only to the term separable or to both the “distinguishable” and “separable” terms. 
Claims 2-7 and 11-14 are rejected because of the virtue of their dependence on claims 1 or 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8 and 10-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zimmermann US 20060237688.

Regarding claims 3 and 10, the reference further teaches that the binder can be in powder form and can be polypropylene or polyethylene (Para [0036], [0055] and [0060]).
Regarding claims 4 and 11, the deformation rate would be an intrinsic property of the polymer. A polymer is more flexible by itself as compared to a polymer in which metal is dispersed. The plastic deformation rate of the polymeric material would be higher than the hydrogen storage material.
Regarding claims 5 and 12, the thermally conductive additive and the elastic material are two physically separate materials. 
Regarding claims 6 and 13, the reference teaches that the thermally conductive additive can be aluminum (Para [0039]). 
Regarding claim 8, Zimmermann teaches a hydrogen storage material which comprises an active material and a binder (Abstract).  The binder may be flexible enough to withstand the charging/discharging (hydriding/dehydriding) strain, while not melting or softening during the elevated temperatures of the charging phase (Para [0036]). The reference further teaches an embodiment where a thermally conductive .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann US 20060237688.
Regarding claims 2 and 9, Zimmermann does not indicate the concentration ratios of all the components. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation MPEP§2144.05IIA.
Regarding claims 7 and 14, matters relating to sizing, proportion or shape are considered obvious (MPEP §2144.04 IV).

Response to Arguments

Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. Applicant argues that the Zimmermann reference does not teach a composition that is distinguishable. The reference of Zimmermann teaches mixing the elastic binder with hydrogen storage material (Para [0034]-[0036]). The property of being distinguishable composition can be visualized as for example by using a microscope. Visually identifying various components in the composition is considered to read on the composition being distinguishable. The reference shows a cross-section of the composition with distinguishable phases (see phases 904 and 908 in Fig. 9). In Example 2 where graphite (thermally-conductive material) is mixed in with the hydrogen storage material. This method of making the hydrogen storage composition of the reference does not include chemical binding or reaction which would make the individual components indistinguishable. 
Applicant argues that the Zimmermann reference provides a mixture of the components which is heated to form a composite. The reference heats the composite (Zimmermann Para [0034]). However, the reference use a thermoplastic binder (Para [0036]). This would be different from a thermosetting polymer which cannot be reversed when heated. The thermoplastic binder of the reference holds the particles of the hydrogen storage material in place. This does not make the composition of the reference indistinguishable. The instant invention also uses heating as part of the 
The claimed invention is not limited to being separable by a specific process. The claims broadly claim that the components of the composition can be distinguishable by any physical method. This separation would be a very broad class of separation processes. Regarding Applicant’s argument about aluminum boxes, there are no aluminum boxes in Zimmermann. Applicant further argues that the Zimmermann reference uses compression molding. However, the reference uses a thermoplastic binder (Para [0036]) as opposed to a thermosetting material. Applicant does not provide evidence as to how the compression molding step of Zimmermann will make the composition indistinguishable. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (MPEP§716.01(c)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736